            Case 1:18-cr-00126-DAD-BAM Document 171 Filed 04/15/21 Page 1 of 2


 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2
     State Bar No. 247285
 3   516 W. Shaw Ave., Ste. 200
     Fresno, California 93704
 4   Telephone: (559) 221-2557
 5
     Attorney for Defendant,
 6   Patrick Shaun Burriel

 7                                 IN THE UNITED STATES DISTRICT COURT
 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
     UNITED STATES OF AMERICA,                          NO. 1:18-cr-00126-DAD-BAM
10
                      Plaintiff,
11
           v.                                           NOTICE AND REQUEST TO SEAL
12                                                      DOCUMENTS BY THE DEFENDANT
     PATRICK SHAUN BURRIEL,                             PATRICK SHAUN BURRIEL AND
13                                                      SEALING ORDER
14                    Defendant.
15

16
     TO THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
17
     CALIFORNIA AND THE UNITED STATES ATTORNEY OFFICE FOR THE
18
     EASTERN DISTRICT OF CALIFORNIA:
19

20              Please take notice that the defendant PATRICK SHAUN BURRIEL (“Mr. Burriel”) is

21   requesting to file documents under seal pursuant to Local Rule 141. The documents to be filed
22
     under seal is entitled “Declaration of Attorney and Attached Exhibits in Support of the Motion
23
     for Compassionate Release by the Defendant Patrick Shaun Burriel.” The documents will be
24
     served via email on the opposing party United States Attorney’s Office. See Local Rule 141.
25

26   ///

27   ///
28                                                  1
          Case 1:18-cr-00126-DAD-BAM Document 171 Filed 04/15/21 Page 2 of 2


 1             The filing under seal is necessary on the grounds that the attorney declaration and
 2
     attached exhibits contain Mr. Burriel’s confidential medical and prison information, and
 3
     disclosure would violate Mr. Burriel’s right to medical and personal privacy. (See Health
 4
     Insurance Portability and Accountability Act of 1996 [HIPAA]; Privacy Act of 1974 [5 U.S.C.
 5

 6   552a].)

 7

 8
     DATED: 4/14/2021                                      /s/ Richard M. Oberto
 9                                                         RICHARD M. OBERTO
                                                           Attorney for Defendant,
10                                                         Patrick Shaun Burriel
11

12
                                                   ORDER
13
               IT IS HEREBY ORDERED, for good cause showing, that the request for sealing by the
14

15   defendant PATRICK SHAUN BURRIEL be granted. The item to be sealed consists of the

16   documents entitled “Declaration of Attorney and Attached Exhibits in Support of the Motion for
17
     Compassionate Release by the Defendant Patrick Shaun Burriel.”
18

19
     IT IS SO ORDERED.
20
        Dated:       April 15, 2021
21
                                                           UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28                                                     2
